MEMORANDUM **
Chih Hsin Teng appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action against a court clerk for filing a court order. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Mullis v. U.S. Bankr.Court for Dist. of Nev., 828 F.2d 1385, 1388 (9th Cir.1987). We affirm.
The district court properly dismissed the action based on absolute quasi-judicial immunity. See id. at 1390 (“Court clerks have absolute quasi-judicial immunity from damages for civil rights violations when they perform tasks that are an integral part of the judicial process.”).
Teng’s remaining contentions are unpersuasive.
Teng’s “petition second for early judgment” is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.